Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 03/04/2022 has been entered. Claim 19 has been cancelled. Claims 1 – 18 and 20 remain pending. Claim 21 is newly added.
Applicant’s amendments have overcome the previous rejection of Claims 1 – 5, 12, 17, and 20 under 102 in view of Nishiuchi (WO2018/123988)
However, a new rejection is made of claims 1 – 5, 12, 17 – 18 and 20 – 21 under 103 in view of Nishiuchi (WO2018/123988)


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 12, 17 – 18 and 20 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiuchi (WO2018/123988, using espacenet translation), as applied to claim 1 above. 

Regarding claims 1, Nishiuchi teaches rare earth-transition metal system ferromagnetic alloy [title]. Nishiuchi further discloses a specific example in [0072, see original document not translation] in which the magnet possesses a formula of Y0.2Sm0.8(Fe0.8Co0.2)11.5Ti-0.5. The example of Nishiuchi is converted to atomic% by the formula below (using yttrium as an example)
                
                    Y
                     
                    
                        
                            a
                            t
                            %
                        
                    
                    =
                    
                        
                            0.2
                             
                            
                                
                                    Y
                                     
                                    a
                                    m
                                    o
                                    u
                                    n
                                    t
                                
                            
                        
                        
                            0.2
                             
                            
                                
                                    Y
                                     
                                    a
                                    m
                                    o
                                    u
                                    n
                                    t
                                
                            
                            +
                            0.8
                             
                            
                                
                                    S
                                    m
                                     
                                    a
                                    m
                                    o
                                    u
                                    n
                                    t
                                
                            
                            +
                            11.5
                             
                            
                                
                                    F
                                    e
                                     
                                    a
                                    n
                                    d
                                     
                                    C
                                    o
                                     
                                    a
                                    m
                                    o
                                    u
                                    n
                                    t
                                
                            
                            +
                            0.5
                             
                            (
                            T
                            i
                             
                            a
                            m
                            o
                            u
                            n
                            t
                            )
                        
                    
                    *
                    100
                    =
                    1.538
                    %
                     
                
             

Composition Formula (Claimed)
Claimed range 
atomic %
Element 
(Nishiuchi)
Nishiuchi [0072]
Atomic%
Relationship
R (rare earth metals)
0.8 – 19.8%
Sm (Samarium)
6.154%
Falls within
Y (yttrium)
0.04 – 16%
Y (Yttrium)
1.538%
Falls within

M (Fe or Fe and Co)

73 – 96%
Fe
70.769%
Falls within


Co
17.692%
Falls within
T (Ti, V, Nb, Ta, Mo, W)
0 – 7% (not including 0%)
Ti
3.846%
Falls within


Nishiuchi discloses that the crystal grains grow to 10 – 30 µm in the direction parallel to the base material and grow to 100 µm or more in the direction parallel to the heat removal direction, therefore, the average grain size of Nishiuchi would be 20 µm or more, which meets the currently claimed range [0071]. 
Nishiuchi further teaches that the amount of bcc – Fe phase (equivalent to α – Fe phase) is 3 wt% or less [0039] and Nishiuchi also explicitly states that the goal of the described invention is to achieve ThMn12 phases at a high ratio [0031]. While Nishiuchi does not explicitly teach the volume ratio of the subphases 2 – 17 phases and TbCu7, as well as the α – Fe and α – (Fe, Co, Ti) phases, Nishiuchi explicitly discloses that the 2-17 phases (i.e. the claimed subphases) [0030] and α – Fe and α – (Fe, Co, Ti) are undesirable and discloses that suppression of the α – Fe and α – (Fe, Co, Ti) phases is important [0030, 0035, 0036], and that TbCu7 can be converted to a ThMn12 phases during heat treatment [0037]. Nishiuchi further discloses that the α – Fe and α – (Fe, Co, Ti) phases have soft magnetic properties and are therefore harmful to the magnetic properties of the prior art magnet [0046]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the rare earth-transition metal system ferromagnetic alloy of Nishiuchi and 7, and α – Fe and α – (Fe, Co, Ti) phases to as close to 0 vol% or 0 wt% as possible and maximized the ThMn12 phase. As taught by Nishiuchi this would ensure improved magnetic properties and avoid the deteriorating effects of the unwanted phases of the 2-17 phases, TbCu7, α – Fe and α – (Fe, Co, Ti) phases. The routine optimization of a result-effective variable is a prima facie case of obviousness, absent evidence of unexpected result (See MPEP 2144.05 II)

Regarding claim 2, Nishiuchi teaches the invention as applied above in claim 1. The magnet composition in [0072] of Nishiuchi has discloses that Sm is the only rare earth element, that is, the total amount of “R” is 100 at% samarium (Sm), meeting the claimed range. 

Regarding claim 3, Nishiuchi teaches the invention as applied above in claim 1. The magnet composition in [0072] of Nishiuchi does not have Zr or Hf, which is equivalent to the claimed “e” value being 0 at%, meeting the claimed range. 

Regarding claim 4, Nishiuchi teaches the invention as applied above in claim 1. In [0072] of Nishiuchi, Ti is equivalent to “T” as claimed and there is not disclosure of the presence of niobium (Nb). Therefore, “element T” is 100 at% titanium (Ti), thereby meeting the claimed range.

Regarding claim 5, Nishiuchi teaches the invention as applied above in claim 1. In [0072] of Nishiuchi, “M” as claimed is represented by Fe and Co. Neither Fe or Co are replaced by any amount of Al, Si, Cr, Mn, Ni, and Ga (equivalent to 0%), which falls within the claimed range of 20 at% or less. 

Regarding claim 12, Nishiuchi teaches the invention as applied above in claim 1. Nishiuchi teaches that the permanent magnet may be used in a sintered body (interpreted as “sintered compact”) [0031], meeting the claimed limitation. 

Regarding claim 17, Nishiuchi teaches the invention as applied above in claim 1. Given that Nishiuchi falls within the claimed composition and does not disclose the presence of any of the claimed sub-phases in the example of [0072] and that Nishiuchi also explicitly states that the goal of the described invention is to achieve ThMn12 phases at a high ratio [0031]
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the rare earth-transition metal system ferromagnetic alloy of Nishiuchi and minimized the subphases (2-17 phases) and TbCu7 phases to as close to 0 vol% or 0 wt% as possible and maximized the ThMn12 phase. As taught by Nishiuchi this would ensure improved magnetic properties by reducing the presence of unwanted phases of the 2-17 phases and TbCu. The routine optimization of a result-effective variable is a prima facie case of obviousness, absent evidence of unexpected result (See MPEP 2144.05 II)

Regarding claim 18, Nishiuchi teaches the invention as applied above in claim 1. Nishiuchi teaches that titanium can be substituted in an amount of 50% or less with niobium as a structure stabilizing element [0026]. Therefore, based on the atomic percent of titanium in [0072] of Nishiuchi (i.e. 3.846 at%), this would equate to 0 – 1.923 at% of niobium, which overlaps with the claimed range of c of 0 – 7 at% (exclusive of endpoints). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the magnet of Nishiuchi and substituted a portion of the titanium present, with niobium, as disclosed by Nishiuchi in order to provide a structure stabilizing element. Given that 
	Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 20, Nishiuchi teaches the invention as applied above in claim 1. Nishiuchi does not explicitly teach a value of the ratio of the hard magnetization to the easy magnetization. However, Nishiuchi teaches a substantially identical composition to Table 1, Example 1 of the instant invention (compositional comparison provided below). Nishiuchi also explicitly teaches that the alloy’s crystal grains can be coarsened by heat treatment [0040] and specifically discloses that the coarsening can achieve a crystal grain size of 10 – 30 µm in the direction parallel to the base material and grow to 100 µm or more in the direction parallel to the heat removal direction, which would be expected to have a grain size similar to Example 1, in order to have a high degree of anisotropy (high orientation ratio) [0071].

Further still, according to Table 2, this composition has a ratio of hard to easy of 0.52, which falls within the claimed range. Therefore, there is reasonable expectation to a person of ordinary skill in the art, that Nishiuchi would possess the claimed property that met/overlapped with the claimed range. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and microstructure, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). 

Composition Formula (Claimed)
Instant Invention 
[Table 1, Example 1]
Element 
(Nishiuchi)
Nishiuchi [0072]
Atomic%
Relationship
Sm (Samarium)
6.16%
Sm (Samarium)
6.154%
Falls within
Y (Yttrium)
1.54%
Y (Yttrium)
1.538%
Falls within
Fe (Iron)
Co (Cobalt)
70.72%
17.68%
Fe (Iron)
70.769%
Falls within


Co (Cobalt)
17.692%
Falls within
Ti (Titanium)
3.9%
Ti (Titanium)
3.846%
Falls within



Regarding claim 21, Nishiuchi teaches the invention as applied above in claim 1. Nishiuchi discloses that the crystal grains grow to 10 – 30 µm in the direction parallel to the base material and grow to 100 µm or more in the direction parallel to the heat removal direction, therefore, the average grain size of Nishiuchi would meet/overlap with the currently claimed range of 41 µm or more [0071]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Claims 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Walme (US2018/0115207) in view of Nishiuchi (WO2018/123988, using espacenet translation)
 
Regarding claim 13 – 16, Walme teaches a rotor for a rotary electrical machine [Title] that further includes a stator [0002, 0003] and a permanent magnet [0004] (meeting claim 13). Walme further discloses that the rotor is connected to a turbine by a shaft [0047] (meeting claim 14). Walme 
Walme does not explicitly teach the composition of the permanent magnet(s).

Nishiuchi teaches rare earth-transition metal system ferromagnetic alloy [title]. Nishiuchi further discloses a specific example in [0072, see original document not translation] in which the magnet possesses a formula of Y0.2Sm0.8(Fe0.8Co0.2)11.5Ti-0.5. The example of Nishiuchi is converted to atomic% by the formula below (using yttrium as an example)
                
                    Y
                     
                    
                        
                            a
                            t
                            %
                        
                    
                    =
                    
                        
                            0.2
                             
                            
                                
                                    Y
                                     
                                    a
                                    m
                                    o
                                    u
                                    n
                                    t
                                
                            
                        
                        
                            0.2
                             
                            
                                
                                    Y
                                     
                                    a
                                    m
                                    o
                                    u
                                    n
                                    t
                                
                            
                            +
                            0.8
                             
                            
                                
                                    S
                                    m
                                     
                                    a
                                    m
                                    o
                                    u
                                    n
                                    t
                                
                            
                            +
                            11.5
                             
                            
                                
                                    F
                                    e
                                     
                                    a
                                    n
                                    d
                                     
                                    C
                                    o
                                     
                                    a
                                    m
                                    o
                                    u
                                    n
                                    t
                                
                            
                            +
                            0.5
                             
                            (
                            T
                            i
                             
                            a
                            m
                            o
                            u
                            n
                            t
                            )
                        
                    
                    *
                    100
                    =
                    1.538
                    %
                     
                
             
*Both the example of Nishiuchi and the claimed invention are converted to atomic% for comparison
Composition Formula (Claimed)
Claimed range 
atomic %
Element 
(Nishiuchi)
Nishiuchi [0072]
Atomic%
Relationship
R (rare earth metals)
0.8 – 19.8%
Sm (Samarium)
6.154%
Falls within
Y (yttrium)
0.04 – 16%
Y (Yttrium)
1.538%
Falls within

M (Fe or Fe and Co)

73 – 96%
Fe
70.769%
Falls within


Co
17.692%
Falls within
T (Ti, V, Nb, Ta, Mo, W)
0 – 7% (not including 0%)
Ti
3.846%
Falls within


Nishiuchi discloses that the crystal grains grow to 10 – 30 µm in the direction parallel to the base material and grow to 100 µm or more in the direction parallel to the heat removal direction, therefore, the average grain size of Nishiuchi would be 20 µm or more, which meets the currently claimed range [0071]. 
12 phases at a high ratio [0031]. While Nishiuchi does not explicitly teach the volume ratio of the subphases 2 – 17 phases and TbCu7, as well as the α – Fe and α – (Fe, Co, Ti) phases, Nishiuchi explicitly discloses that the 2-17 phases (i.e. the claimed subphases) [0030] and α – Fe and α – (Fe, Co, Ti) are undesirable and discloses that suppression of the α – Fe and α – (Fe, Co, Ti) phases is important [0030, 0035, 0036], and that TbCu7 can be converted to a ThMn12 phases during heat treatment [0037]. Nishiuchi further discloses that these α – Fe and α – (Fe, Co, Ti) phases have soft magnetic properties and are therefore harmful to the magnetic properties of the prior art magnet [0046].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the rare earth-transition metal system ferromagnetic alloy of Nishiuchi and minimized the subphases (2-17 phases), TbCu7, and α – Fe and α – (Fe, Co, Ti) phases to as close to 0 vol% or 0 wt% as possible and maximized the ThMn12 phase. As taught by Nishiuchi this would ensure improved magnetic properties and avoid the deteriorating effects of the unwanted phases of the 2-17 phases, TbCu7, α – Fe and α – (Fe, Co, Ti) phases. The routine optimization of a result-effective variable is a prima facie case of obviousness, absent evidence of unexpected result (See MPEP 2144.05 II)

Furthermore, Nishiuchi teaches that the permanent magnet may be used in a sintered body (interpreted as “sintered compact”) [0031].

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the rotary electrical machine of Walme and used the permanent magnet of Nishiuchi in it to achieve predictable results. 
prima facie case of obviousness (See MPEP 2143 A). “The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art”. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976)


Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita (US2021/0043344), as applied to claim 1 above, in further view of Nishiuchi (WO2018/123988, using espacenet translation)

Regarding claims 1 and 18, Tomita teaches a permanent magnet having a ThMn12 main phase [Abstract]. Tomita teaches that the permanent magnet has a formula of [0026 – 0036]; 
                
                    (
                    
                        
                            R
                            1
                        
                        
                            
                                
                                    a
                                
                                
                                    100
                                
                            
                        
                    
                    
                        
                            R
                            2
                        
                        
                            
                                
                                    b
                                
                                
                                    100
                                
                            
                        
                    
                    
                        
                            R
                            3
                        
                        
                            
                                
                                    c
                                
                                
                                    100
                                
                            
                        
                    
                    )
                    (
                    
                        
                            F
                            e
                        
                        
                            
                                
                                    100
                                    -
                                    d
                                
                                
                                    100
                                
                            
                        
                    
                    
                        
                            C
                            o
                        
                        
                            
                                
                                    d
                                
                                
                                    100
                                
                            
                        
                    
                    
                        
                            )
                        
                        
                            x
                        
                    
                    
                        
                            M
                        
                        
                            y
                        
                    
                
            
 
Wherein R1 is samarium, and the total amount of R1 with respect to the total amount of rare earth metals is 60 – 85 atomic%, which falls within the claimed range of the value “1-x” 
Wherein R2 is Yttrium or Gadolinium, and the total amount of R2 with respect to the total amount of rare earth metals is 5 – 35 atomic%, which falls with the claimed range of the value of “x”, (i.e. 5 – 35 atomic% = 0.05 – 0.35). 
Wherein Fe or Fe and Co are present in the formula, meeting the claimed limitation of the symbol “M”.
Wherein “M” (of Tomita), which is interpreted as the symbol “T” in the claimed invention, can be one or more of Ti, V, Cr, Mo, W, Zr, Hf, Nb, Ta, Al, Si, Cu, Zn, Ga, and Ge, meeting the claimed limitation of “T”; and wherein the total amount of T with respect to whole permanent magnet alloy is 0 – 15.38 atomic%*, overlapping with the claimed range of “c”.

*calculated by
                 
                    
                        
                            M
                            a
                            x
                            i
                            m
                            u
                            m
                             
                            a
                            m
                            o
                            u
                            n
                            t
                             
                            o
                            f
                             
                            M
                        
                        
                            
                                
                                    m
                                    a
                                    x
                                    i
                                    m
                                    u
                                    m
                                     
                                    a
                                    m
                                    o
                                    u
                                    n
                                    t
                                     
                                    o
                                    f
                                     
                                    M
                                
                            
                            +
                            
                                
                                    m
                                    i
                                    n
                                    i
                                    m
                                    u
                                    m
                                     
                                    a
                                    m
                                    o
                                    u
                                    n
                                    t
                                     
                                    o
                                    f
                                     
                                    F
                                    e
                                     
                                    a
                                    n
                                    d
                                     
                                    C
                                    o
                                
                            
                            +
                            (
                            a
                            m
                            o
                            u
                            n
                            t
                             
                            o
                            f
                             
                            r
                            a
                            r
                            e
                             
                            e
                            a
                            r
                            t
                            h
                             
                            m
                            e
                            t
                            a
                            l
                            s
                            )
                        
                    
                    *
                    100
                    =
                    
                        
                            2
                        
                        
                            2
                            +
                            10
                            +
                            1
                        
                    
                    *
                    100
                    =
                     
                    15.38
                    %
                     
                
             
Wherein the minimum is derived from the fact that “y” of Tomita can be 0 atomic%. 

	Wherein Tomita teaches that the main phrase grain size is in a range of 0.1 – 20 µm, which overlaps with the claimed range (shared endpoints), and also teaches that the main phase (ThMn12) is present in an amount of 85% or more by volume ratio [0069, 0053], which meets the claimed range of “a total amount of at least one sub-phases” of 20 volume% or less, given that the maximum of additional phases would be 15 volume% or less. 
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the permanent magnet of Tomita and selected Y as “R2” and Nb as “M” (meeting the claimed limitation of claim 18). Given that Tomita teaches that these elements can be selected for their respective symbols, a person of ordinary skill in the art would have a reasonable expectation of success in achieving predictable results. 
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

While Tomita teaches that the main phase (ThMn12) is present in an amount of 85% or more by volume ratio [0069, 0053] and that the magnet may or may not include various other phases [0052], Tomita does not explicitly teach a volume ratio of an α – Fe and α – (Fe, Co) phases. 

Nishiuchi teaches a rare earth-transition metal system ferromagnetic alloy with a highly similar composition to Tomita [title]. Nishiuchi also states that a goal of the invention is to achieve ThMn12 phases at a high ratio [0031], also similar to Tomita. Furthermore, Nishiuchi explicitly discloses that phases such as α – Fe and α – (Fe, Co, Ti), as well as ThZn17 and ThNi17 (i.e. 2 – 17 phases) are undesirable [0030] and discloses that suppression of α – Fe and α – (Fe, Co, Ti) is important [0034 – 0036] because these phases have soft magnetic properties and are therefore harmful to the magnetic properties of the magnet [0046]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the permanent magnet of Tomita and minimized the α – Fe and α – (Fe, Co, Ti) phases (i.e. as close to 0 vol% as possible) as taught by Nishiuchi. As disclosed by Nishiuchi this would ensure improved magnetic properties and avoid the deteriorating effects of the unwanted phases of α – Fe and α – (Fe, Co, Ti). The routine optimization of a result-effective variable is a prima facie case of obviousness, absent evidence of unexpected result (See MPEP 2144.05 II)

Response to Arguments
Applicant's amendments and arguments thereto filed 03/04/2022 have overcome the previous rejection of Claims 1 – 5, 12, 17, and 20 under 102 in view of Nishiuchi (WO2018/123988).
However, a new rejection is made of claims 1 – 5, 12, 17 – 18 and 20 – 21 under 103 in view of Nishiuchi (WO2018/123988)

Applicants arguments filed 03/04/2022 regarding that Nishiuchi does not teach or reasonably suggest a total amount of α – Fe and α – (Fe, Co) is 1.1 volume% or less and that the average crystal grain size 20 µm or more, has been fully considered but is not persuasive. 
Nishiuchi explicitly teaches that the amount of bcc – Fe phase (equivalent to α – Fe phase) is 3 wt% or less [0039] and also that the goal of the described invention is to achieve ThMn12 phases at a high ratio [0031]. While Nishiuchi does not explicitly teach the volume ratio of the 2 – 17 phases and TbCu7 subphases or the α – Fe and α – (Fe, Co, Ti) phases, Nishiuchi clearly appreciates that the 2-17 phases (i.e. the claimed subphases) [0030] and α – Fe and α – (Fe, Co, Ti) are undesirable and discloses that suppression of the α – Fe and α – (Fe, Co, Ti) phases is important [0030, 0035, 0036] because the α – Fe and α – (Fe, Co, Ti) phases have soft magnetic properties and are therefore harmful to the magnetic properties of the prior art magnet [0046]. 
Nishiuchi also states that TbCu7 can be converted to a ThMn12 phases during heat treatment [0037]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have minimized the 2 – 17 phases, TbCu3 phases, and α – Fe and α – (Fe, Co, Ti) phases to as close to 0 vol% given the teachings of Nishiuchi. The routine optimization of a result-effective variable is a prima facie case of obviousness, absent evidence of unexpected result (See MPEP 2144.05 II)
Nishiuchi also explicitly teaches that the alloy’s crystal grains can be coarsened by a heat treatment [0040] and specifically discloses an embodiment in which the coarsening can achieve a crystal grain size of 10 – 30 µm in the direction parallel to the base material and grow to 100 µm or more in the direction parallel to the heat removal direction [071]. Nishiuchi explicitly discloses that the use of heat treatment and control of the heat removal direct, a magnet with a high degree of anisotropy/orientation in the c-axis direction which is the easy axis of magnetization [0071].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735